Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160573(19)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ADAM RODRIGUE and DONNA                                                                              Richard H. Bernstein
  RODRIGUE,                                                                                            Elizabeth T. Clement
            Plaintiffs-Appellees,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160573
  v                                                                 COA: 349575
                                                                    Lapeer CC: 17-050518-NM
  COMPREHENSIVE MEDICAL CENTER,
  PLLC, d/b/a COMPREHENSIVE UROLOGY,
  COMPREHENSIVE UROLOGY NORTH, and
  ALTIN MIRAKA, D.O.,
               Defendants-Appellants,
  and
  SABRY G. MANSOUR, M.D.,
             Defendant.
  __________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before January 23, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 14, 2020

                                                                               Clerk